DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment to claim 5 has overcome the previously filed claim objection, therefore the claim objection is withdrawn.
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
Applicant states that the present claims overcome the prior art because the clips of Shelton et al. are not provided in a longitudinal arrangement wherein a proximal end of a first one of the clips is distally-adjacent to a distal end of a second one of the clips, but the Examiner disagrees.
The phrase “longitudinal arrangement” is broad, and does not necessarily require that each of the clips be oriented in the same way as seen in the present application, end to end. For example, the clips of Shelton et al. (140 seen in Fig. 6) are all arranged lengthwise to be parallel (or almost parallel, in the case of the clip contained within the jaw portion 120) to the central longitudinal axis defined by the shaft of the device. In this way, they can be considered to be longitudinally arranged. Even the clip contained within the jaw portion, which is angled relative to the central longitudinal axis, can be considered to be “longitudinally arranged” due to the broadness of the term, since it inhabits a point in space relative to the longitudinal axis of the elongate shaft and has a length which extends at least partially along that axis.
With respect to the phrase “distally-adjacent”, no definition is provided within the specification so the Merriam-Webster dictionary definitions “not distant” or “immediately preceding or following” are relied upon for the sake of interpretation. Shelton et al. can be said to disclose “a lumen proportioned to receive a plurality of surgical clips in a longitudinal arrangement, such that a proximal end of a first one of the surgical ligating clips is distally-adjacent to a distal end of a second one of the surgical clips” due to the broadness of “distally-adjacent”. In Fig. 6 of Shelton et al. (annotated below) the clip located within the jaw assembly has a proximal end which can be said to be distally-adjacent to a distal end of a second clip, in this case the bottom-most clip within the clip cartridge, because it is relatively close (compared to the distances between other components within this device) and because the proximal end of the first clip is located distally beyond the distal end of the second clip.

    PNG
    media_image1.png
    266
    398
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (PGPub US 2019/0125360 A1).

    PNG
    media_image1.png
    266
    398
    media_image1.png
    Greyscale
Regarding claim 1, Shelton et al. discloses a clip applier (100 in Fig. 2) for applying surgical clips (140) to tissue (abstract), the surgical clips (140) of a type having a proximal end (right end in Fig. 3) and a distal end (left end in Fig. 3), and a pair of clip members (144) that are spaced apart at the distal end (see Fig. 3), the clip applier (100 in Fig. 2) comprising: an elongate shaft (110) having a lumen (131 and space within hollow 110) proportioned to receive a plurality of surgical clips (140 in Fig. 6) in a longitudinal arrangement (this is broad, the clips are generally aligned with the longitudinal axis of the shaft and therefore can be considered to be longitudinally arranged), such that a proximal end of a first one of the surgical ligating clips (140, see annotated Fig. 6 below) is distally-adjacent (“adjacent” is broad, Merriam-Webster defines adjacent to mean “not distant” or “immediately preceding or following” and therefore the clips can be considered to be adjacent since they are relatively near to one another and not distant) to a distal end of a second one of the surgical clips (140); a jaw assembly (120) on a distal end of the elongate shaft (left end of 110), the jaw assembly (120) including a pair of jaw members (123a-b in Fig. 1); and a screw member (160 in Figs. 5-6) rotatable within the lumen (rotates within hollow shaft 110 via 161) to advance surgical ligating clips (140) arranged in the longitudinal arrangement (see above arguments) within the lumen (131 and space within hollow 110) towards the jaw assembly (120, PP [0361]: "a firing drive 160 of the clip applier 100 can be actuated to advance the clips 140 from the clip cartridge 130").
Regarding claim 2, Shelton et al. discloses all of the preceding limitations, as shown above. Shelton et al. further discloses wherein the screw member (160 in Figs. 5-6) comprises a helical coil (162). The limitation does not require that the coil be a hollow coiled wire, and since no special definition is provided in the specification the following definition is relied upon: “a series of loops; spiral” (Merriam-Webster). The screw drive 162 of Shelton et al. comprises helical grooves/threads, and therefore can be considered a coil under this definition.
Regarding claim 3, Shelton et al. discloses all of the preceding limitations, as shown above. Shelton et al. further discloses a rail member (165 and 166 in Figs. 5-6) positioned within the helical coil (162, PP [0363]: "In various cases, the firing member 165 can be attached to and extend distally from the firing nut 163") such that a clip (140) advanced into the jaw assembly (120) passes through a channel (bent portion between 165 and 166) of the rail member (165 and 166). The claim language is broad and does not require a coaxial relationship between the rail member and the coil, and with 165 extending from 163 it also overlaps with the coil 162. Therefore, 165 can be said to be “within” the boundary of the coil 162.
Regarding claim 4, Shelton et al. discloses all of the preceding limitations, as shown above. Shelton et al. further discloses a track (122 in Fig. 1) in the jaw members (123a-b), the track (122 in Figs. 5-6) positioned to receive a clip (140) from the shaft (110) into the jaw assembly (120).

    PNG
    media_image1.png
    266
    398
    media_image1.png
    Greyscale
With respect to claim 5, Shelton et al. discloses a method of applying surgical clips to tissue (abstract), the surgical clips (140) of a type having a proximal end (right end in Fig. 3) and a distal end (left end in Fig. 3), and a pair of clip members (144) that are spaced apart at the distal end (see Fig. 3), wherein the method comprises: positioning a plurality of surgical clips (140 in Fig. 1) in a longitudinal arrangement (see above arguments) within a lumen (131 and hollow portion of 110) of an elongate shaft (110), wherein in the longitudinal arrangement a proximal end of a first one of the surgical ligating clips (140, see annotated Fig. 6 below) is distally-adjacent (“adjacent” is broad, Merriam-Webster defines adjacent to mean “not distant” or “immediately preceding or following” and therefore the clips can be considered to be adjacent since they are relatively near to one another and not distant) to a distal end of a second one of the surgical clips (140);  rotating a screw member (160, 162 rotates via 161 in Figs. 5-6) to advance a clip (140) through the lumen (131 and hollow portion of 110) of the elongate shaft (110) towards a jaw assembly (120) at a distal end of a shaft (left end of 110, PP [0361]: "Once the clip cartridge 130 has been positioned and seated within the shaft aperture 131, referring now to FIGS. 5 and 6, a firing drive 160 of the clip applier 100 can be actuated to advance the clips 140 from the clip cartridge 130 as described above"), advancing a distalmost one of the clip (140) into the jaw assembly (120, PP [0362]: "Further to the above, the firing member 165 can advance the clip 140 distally out of the clip cartridge 130 along the firing axis 167 and into a receiving cavity 122 defined in the end effector 120"), the jaw assembly (120) including a pair of jaw members (123a-b in Fig. 3) with the jaw members (123a-b) in an opened position (open in Fig. 3), positioning the jaw members (123a-b) adjacent tissue to be clipped (PP [0356]: “the clip applier 100 can be structured and arranged to position a clip 140 relative to the tissue in order to compress the tissue within the clip 140”), closing the jaw members (123a-b) to close the clip (140) on the tissue (PP [0367]: “the closed, or fired, position illustrated in FIG. 4”); and rotating the screw member (160 in Figs. 5-6) to advance a second clip (140) towards the jaw assembly (120, PP [0368]: "the firing member 165 can be withdrawn from the clip cartridge 130 as the firing member 165 is retracted proximally by the firing nut 163 such that a new clip 140 can be biased into the firing chamber of the clip cartridge 130 by the biasing member 136").
With respect to claim 6, Shelton et al. discloses all of the preceding limitations, as shown above. Shelton et al. further discloses wherein the screw member (160 in Figs. 5-6) comprises a helical coil (162). The limitation does not require that the coil be a hollow coiled wire, and since no special definition is provided in the specification the following definition is relied upon: “a series of loops; spiral” (Merriam-Webster). The screw drive 162 of Shelton et al. comprises helical grooves/threads, and therefore can be considered a coil under this definition.
With respect to claim 7, Shelton et al. discloses all of the preceding limitations, as shown above. Shelton et al. further discloses wherein advancing the clip (140 in Figs. 5-6) towards the jaw assembly (120) comprises advancing the clip through a channel (bent portion between 165 and 166) of a rail member (165 and 166) positioned within the helical coil (162, PP [0363]: "In various cases, the firing member 165 can be attached to and extend distally from the firing nut 163")( PP [0362]: "As illustrated in FIGS. 5 and 6, the firing member 165 can include a distal portion 166 which can be advanced into the staple cartridge 130 along a firing axis 167 and engage the clip 140 positioned in the firing position when the firing member 165 and the firing nut 163 are advanced distally. In some cases, the firing member 165 can comprise a linear member while, in other cases, the distal end 166 of the firing member 165 can extend upwardly from the firing member 165, for example. Further to the above, the firing member 165 can advance the clip 140 distally out of the clip cartridge 130 along the firing axis 167 and into a receiving cavity 122 defined in the end effector 120"). The claim language is broad and does not require a coaxial relationship between the rail member and the coil, and with 165 extending from 163 it also overlaps with the coil 162. Therefore, 165 can be said to be “within” the boundary of the coil 162.
Regarding claim 8, Shelton et al. discloses all of the preceding limitations, as shown above. Shelton et al. further discloses wherein the jaw assembly (120 in Fig. 1) includes a track (122), and wherein advancing the clip (140 in Figs. 5-6) into the jaw assembly (120) includes causing the track (122) to receive the clip (140, PP [0369]: "the clip 140 as it is moved into its fully-seated position within the receiving chamber 122") passing from the elongate shaft (110) into the jaw members (123a-b).
With respect to claim 9, Shelton et al. discloses all of the preceding limitations, as shown above. Shelton et al. further discloses wherein the screw member (160 in Figs. 5-6) is rotatable (PP [0361]: "a firing drive 160 of the clip applier 100 can be actuated to advance the clips 140 from the clip cartridge 130. The firing drive 160 can comprise a rotary drive input") to simultaneously advance the surgical ligating clips (140) longitudinally arranged within the lumen (131 and space within hollow 110) towards the jaw assembly (120, see Figs. 5-6, as one clip is advanced into the jaw assembly 120 the clips within the cartridge 130 settle closer to the jaw assembly than before) and to advance a distalmost one of the surgical ligating clips (140 on left in Fig. 6) into the jaw assembly (120).
Regarding claim 10, Shelton et al. discloses all of the preceding limitations, as shown above. Shelton et al. further discloses wherein rotating the screw member (160 in Figs. 5-6, PP [0361]: "a firing drive 160 of the clip applier 100 can be actuated to advance the clips 140 from the clip cartridge 130. The firing drive 160 can comprise a rotary drive input") simultaneously advances the surgical ligating clips (140) longitudinally arranged within the lumen (131 and space within hollow 110) towards the jaw assembly (120, see Figs. 5-6, as one clip is advanced into the jaw assembly 120 the clips within the cartridge 130 settle closer to the jaw assembly than before) and advances a distalmost one of the surgical ligating clips (140 on left in Fig. 6) into the jaw assembly (120).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771         

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771